The following opinion was filed September 11, 1934:
Fowler, J.
(on motion for rehearing). The opinion heretofore filed herein inexcusably assumed that the judgment appealed from awarded plaintiff a vendee’s lien. The judgment did not award a lien, and one ground of plaintiff’s appeal is the omission of a provision therefor. The man*19date of this court affirmed the judgment. The opinion did not discuss whether a lien should have been awarded, and the plaintiff moves for a rehearing to' procure a determination of this question.
The question whether the plaintiff was entitled to a vendee’s lien should have been treated in the- original opinion. It was discussed in the original briefs and the plaintiff has filed an additional brief thereon upon the motion for rehearing, to which the defendants’ counsel have not replied. We take it counsel have said all they desire to say upon the point, and that there is no occasion to reargue the question or for submission of additional briefs.
In the briefs of the parties only decisions of this court were cited: Miswald-Wilde Co. v. Armory Realty Co. 210 Wis. 53, 243 N. W. 492, 246 N. W. 305; Hamill v. Kuchler, 203 Wis. 414, 232 N. W. 877, 234 N. W. 879; Wickman v. Robinson, 14 Wis. 535. In each of these cases the awarding of the lien was granted because of a breach of the contract by the vendor and the vendee’s refusal to perform was based upon the vendor’s breach. In this case, while there was a breach by the vendor in not furnishing an abstract showing a merchantable title, it appears that the vendor had commenced proceedings to perfect the title and that the reason for the vendee’s refusal to carry out the contract was his inability to do so. We are of opinion, however, that the refusal of the vendee to continue the payments does not, under the circumstances, deprive him of the right to his lien. The lien attaches when a payment on the purchase-price is made, and remains whenever the right to recover the payment exists, whether the right exists by virtue of the express terms of the contract, as here, or solely by reason of the vendor’s default. This is the rule as stated in 66 C. J. p. 1495, § 1583. To the same effect is a statement in 27 R. C. L. p. 629, § 386. It was definitely held in Whit-*20bread & Co. v. Watt, 1 Law Rep. 835 (1 Ch. Div. 1902), that where the contract gives the vendee the right to rescind upon the happening of a specified event, he has a lien on the land for the payments he has made. For like reason it exists wherever right of recovery exists under the contract. The .vendor is a trustee for the vendee of all payments made which the vendee has a right to recover. A full discussion of the subject is contained in the opinion of the court in Elterman v. Hyman, 192 N. Y. 113, 84 N. E. 937.
We are of opinion that the plaintiff was entitled to have inserted in the judgment the provision for a vendee’s lien substantially as contained in his proposed conclusions of law submitted to the trial judge. The trial court may insert in the judgment such period for payment of the sum found-recoverable as may be deemed reasonable.
By the Court. — The motion for rehearing is denied, without costs, except to plaintiff for printing the brief submitted, on the motion. The statement in the statement of facts preceding the original opinion of this court that the judgment decreed a vendee’s lien is withdrawn. The original mandate - is modified to direct modification of the judgment by inserting therein provision for a vendee’s lien in accordance with this opinion, and to read that as so modified the judgment is affirmed. Costs on the appeal are allowed to the plaintiff.